Case: 12-7180   Document: 18     Page: 1   Filed: 11/21/2012




          NOTE: This order is nonprecedential.

   mlniteb ~tate~ QCourt of §ppeaI~
        (or tbe jfeberaI QCircuit

                  SHELIA WINSETT,
                  Claimant-Appellant,
                       v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                  Respondent-Appellee.


                        2012-7180


    Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-784, Judge Alan G. Lance,
Sr.


                      ON MOTION


                       ORDER
    Shelia Winsett has filed a "Motion Notifying Court
Secretary Shinseki Has Filed Notice of Appearance Under
Perjury Illegal." The Secretary of Veterans Mfairs re-
sponds.
    Winsett has not shown that the Secretary of Veterans
Affairs has violated either the Federal Rules of Appellate
Procedure or the rules of this court.
Case: 12-7180     Document: 18      Page: 2   Filed: 11/21/2012




SHELIA WINSETT V. SHINSEKI                                 2

      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is denied.


                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26